 

Case 7:21-mj-01600 Document 1 Filed on 07/23/21 in TXSD Page 1 of 5

United States District Court

 

AO 91 (Rev. 08/09) Criminal Complaint Southern District of Texas
UNITED STATES DISTRICT COURT JUL 23 2094
for the
Southern District of Texas Nathan Ochsner, Clerk

United States of America

Julisa Pena SEALED.» No. AM. A \ ~ | Leoo- MM

(YOB: 1989; USC)

mee emmenen rt o bet be ROE ERMINE Te

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of June 30, 2018 in the county of Starr in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 1957 Defendant, did knowingly engage and attempt to engage in a monetary

transaction by through or to a financial institution, affecting interstate or
foreign commerce, in criminally derived property of a value greater than
$10,000, that is the transfer of U.S. currency, such property having been
derived from a specified unlawful activity, that is, illegal drug trafficking.

In violation of Title 18, United States Codes, Sections 1957 and 2.

This criminal complaint is based on these facts:

Before the United States Magistrate Judge, Southern District of Texas, I, Gilberto Gamez, Special Agent, United States
Homeland Security Investigations, being duly sworn, depose and say the following:

See Attachment A

@ Continued on the attached sheet.

Ze Complainant’ S signature

Gilberto Gamez Special Agent HSI Falcon Dam, TX

Printed name and title

 

Sworn to before me and signed in my presence.

nae: 1 lar oor

 

Judge’s signature

City and state: McAllen, Texas Nadia S. Medrano, U.S. Magistrate Judge

Printed name and title
Case 7:21-mj-01600 Document 1 Filed on 07/23/21 in TXSD Page 2 of 5

Attachment A

MULTIPLE MONETARY TRANSACTIONS

On or about the dates set forth below, in the Southern District of Texas, and elsewhere, the
defendant, Julisa Pena, did knowingly engage and attempt to engage in the following monetary
transactions by through or to a financial institution, affecting interstate or foreign commerce, in
criminally derived property of a value greater than $10,000.00, that is the transfer of U.S.
currency, such property having been derived from a specified unlawful activity, that is, illegal
drug trafficking.

 

 

COUNT DEFENDANT DATE MONETARY TRANSACTION
1 Julisa Pena April 21, 2017 $25,000.00 U.S Currency
2 Julisa Pena May 8, 2017 $35,000.00 U.S Currency
3 Julisa Pena May 23, 2017 $25,000.00 U.S Currency
4 Julisa Pena June 30, 2018 $25,000.00 U.S Currency

All in violation of Title 18, United States Codes, Sections 1957 and 2.
This criminal complaint is based on the following facts:

Julisa Pena and Evaristo Sepulveda contracted with Builder A to construct a house at 27 Midway
Road, Rio Grande City, Texas. Julisa Pena and Evaristo Sepulveda paid for the construction in
multiple U.S. currency payments made between March 27, 2017 and June 30, 2018. The U.S.
currency payments totaled $184,480.00. The payments were generated from Evaristo
Sepulveda’s involvement in illegal drug trafficking and the sale of illegal drugs.

Proceeds of Specified Unlawful Activity

The following facts will show the U.S. currency paid by Julisa Pena and Evaristo Sepulveda to
Builder A for the construction of the house on 27 Midway Road, Rio Grande City, Texas were
proceeds from illegal drug trafficking and sales:

e On April 15, 2010, Evaristo Sepulveda was arrested by the Starr County Sherriff’s
Department for possession of 61.9 grams of cocaine.

e On January 26, 2017, Evaristo Sepulveda sent Julisa Pena two photographs on
WhatsApp. The first photo is of a large quantity of square packages individually
wrapped in brown plastic. The second photo shows Evaristo Sepulveda posing with
similarly wrapped packages that cover the entire photograph. Based on my training and
experience, these packages contain illegal drugs.

e On February 23, 2017, Julisa Pena informed Evaristo Sepulveda through WhatsApp,
“Chopper passing hospital road.” Based on my training and experience, Julisa Pena was
Case 7:21-mj-01600 Document 1 Filed on 07/23/21 in TXSD Page 3 of 5

conducting surveillance on law enforcement personnel for Evaristo Sepulveda and his
drug trafficking associates.

e On January 17, 2019, approximately 320 kilograms of cocaine were seized during a drug
trafficking attempt in which Evaristo Sepulveda was involved. Evaristo Sepulveda
participated in the drug smuggling attempt by conducting surveillance on law
enforcement personnel in the area.

e On February 4, 2019, Julisa Pena and Evaristo Sepulveda had a WhatsApp audio
conversation in which Julisa Pena was communicating to Evaristo Sepulveda she was
nervous the Internal Revenue Service would catch on to the house construction because
Evaristo Sepulveda’s IRS Form W-2 will show he did not earn enough to account for the
cost of building the house. She posed the following question to Evaristo Sepulveda,
“They are going to be like how the (expletive) did you make a house? With no money?”

e Evaristo Sepulveda and Julisa Pena’s 2017 and 2018 federal income tax returns were
obtained through an Ex Parte order. For 2017, Evaristo Sepulveda and Julisa Pena filed a
joint federal income tax return, IRS Form 1040, with a total reported income of
$38,520.00. The return included an IRS Form W-2 from Strike Construction, an oil field
services company based out of The Woodlands, Texas, with an income of $38,520.00.
For 2018, Evaristo Sepulveda and Julisa Pena filed a joint federal income tax return, IRS
Form 1040, with a total reported income of $38,933.00. $28,532.00 of the reported
income was reported from an IRS Form W-2 from Strike Construction and $10,401.00
was from unemployment compensation. In total, Evaristo Sepulveda and Julisa Pena
reported $77,453.00 in income for 2017 and 2018 on their joint federal income tax
returns.

e On January 30, 2020, Evaristo Sepulveda and others were indicted by a federal grand jury
in the Southern District of Texas on drug trafficking charges. He was arrested on
February 5, 2020 and is currently in custody of the U.S Marshal Service.

e On February 5, 2020, a federal search warrant was executed at 27 Midway Road, Rio
Grande City, Texas. Both Julisa Pena and Evaristo Sepulveda were present during the
execution of the search warrant. During the search of the residence, agents found
approximately 6.75 grams of cocaine. The cocaine was found inside a plastic shopping
bag located inside a cabinet in the laundry room of the house. Also found inside the
plastic bag was a small vacuum sealed bag of marijuana, a small scale, and a box of
Ziploc bags.

Knows the Property is Criminally Derived

The following facts will show Julisa Pena was aware the U.S. currency used to pay for the
construction of the house on 27 Midway Road, Rio Grande City, Texas was criminally derived:

e On January 26, 2017, Evaristo Sepulveda sends Julisa Pena two photographs on
WhatsApp. The first photo is of a large quantity of square packages individually
Case 7:21-mj-01600 Document 1 Filed on 07/23/21 in TXSD Page 4 of 5

wrapped in brown plastic. The second photo shows Evaristo Sepulveda posing with
similarly wrapped packages that cover the entire photograph. Based on my training and
experience, these packages contain illegal drugs.

On February 23, 2017, Julisa Pena informs Evaristo Sepulveda through WhatsApp,
“Chopper passing hospital road.” Based on my training and experience, Julisa Pena was
conducting surveillance on law enforcement personnel for Evaristo Sepulveda and his
drug trafficking associates.

On February 4, 2019, Julisa Pena and Evaristo Sepulveda had a WhatsApp audio
conversation in which Julisa Pena was communicating to Evaristo Sepulveda she was
nervous the Internal Revenue Service would catch on to the house construction because
Evaristo’s IRS Form W-2 will show he did not earn enough to account for the cost of
building the house. She posed the following question to Evaristo Sepulveda, “They are
going to be like how the (explicit) did you make a house? With no money?”

On November 3, 2020, and on June 28, 2021, Builder A was interviewed. During both
interviews, Builder A stated that when he was paid in U.S. currency by Julisa Pena and
Evaristo Sepulveda, the currency was wrapped with rubber bands and was handed to him
in plastic shopping bags. He did not see any items (bank currency straps, bank
envelopes, withdrawal slips) indicative of the U.S currency having been withdrawn from
a bank.

Conducted a Monetary Transaction Involving a Financial Institution

The following facts will show the payment by Julisa Pena and Evaristo Sepulveda in U.S.
currency to Builder A between March 27, 2017 and June 30, 2018 were for the construction of a
house on 27 Midway Road, Rio Grande City, Texas making it a monetary transaction involving a
financial institution:

On November 3, 2020, Builder A was interviewed. Builder A stated to investigators
Julisa Pena and Evaristo Sepulveda paid him $230,000.00 in U.S. currency for the
construction of the house on 27 Midway Road, Rio Grande City, Texas.

On July 20, 2021, Builder A provided investigators with a schedule of the U.S. currency
payments made by Julisa Pena and Evaristo Sepulveda for the construction of the house
on 27 Midway Road, Rio Grande City, Texas indicating the U.S. currency payments
totaled $184,480.00. Builder A clarified to agents that some of the payments were not
listed on the payment schedule because he did not provide Julisa Pena and Evaristo
Sepulveda with receipts for those payments.
 

Case 7:21-mj-01600 Document 1 Filed on 07/23/21 in TXSD Page 5 of 5

The Transaction Was in An Amount Greater Than $10,000.00

The following facts will show the U.S. currency paid by Julisa Pena and Evaristo Sepulveda to
Builder A for the construction of the house on 27 Midway Road, Rio Grande City, Texas was of
an amount greater than $10,000.00:

e On November 3, 2020, Builder A was interviewed. Builder A stated to investigators
Julisa Pena and Evaristo Sepulveda paid him $230,000.00 in U.S. currency for the
construction of the house on 27 Midway Road, Rio Grande City, Texas.

e On July 20, 2021, Builder A provided investigators with a schedule of the U.S. currency
payments made by Julisa Pena and Evaristo Sepulveda for the construction of the house
on 27 Midway Road, Rio Grande City, Texas indicating the U.S. currency payments
totaled $184,480.00. Builder A clarified to agents that some of the payments were not
listed on the payment schedule because he did not provide Julisa Pena and Evaristo
Sepulveda with receipts for those payments.
